      Case 3:20-cv-05732-LC-EMT Document 28 Filed 08/25/21 Page 1 of 2



                                                                            Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MICHAEL A. PEAVY,
    Plaintiff,

vs.                                             Case No.: 3:20cv5732/LAC/EMT

CORPORATION OF THE UNITED
OF AMERICA, et al.,
     Defendants.
_______________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on June 7,

2021 (ECF No. 24).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

24) is adopted and incorporated by reference in this order.

      2.     This action is DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B), 1915A(b)(1).

      3.     The clerk of court is directed to enter judgment in accordance with
       Case 3:20-cv-05732-LC-EMT Document 28 Filed 08/25/21 Page 2 of 2



                                                                     Page 2 of 2

this order and close the case.

       DONE AND ORDERED this 25th day of August, 2021.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5732/LAC/EMT
